United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1914
Issued: March 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from a June 17, 2009 decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant’s fall at work on March 30, 2009 was sustained in the
performance of duty.
FACTUAL HISTORY
On April 7, 2009 appellant, then a 23-year-old field inspector, filed a traumatic injury
claim alleging that on March 30, 2009 she fainted and fell on her left ankle, causing severe pain.
In a personal statement, she indicated that, when she went to stand up, she suddenly fainted and
fell on her left ankle. As appellant was too weak to get up, she was picked up by coworkers,
placed in a wheelchair and taken to the hospital.

Appellant submitted March 30, 2009 hospital discharge instructions reflecting that she
had been treated for a fainting episode and a sprained ankle. She also submitted disability slips
dated March 31 and April 7, 2009 from Dr. Thad S. Broussard, a Board-certified orthopedic
surgeon, who diagnosed acute left ankle sprain and stated that she was unable to work.
The employing establishment controverted appellant’s claim, contending that the medical
evidence did not establish a causal relationship between her employment and her fainting spell.
By letter dated April 29, 2009, the Office informed appellant that the evidence submitted
was insufficient to establish her claim. It requested additional information and evidence,
including: details surrounding the events of March 30, 2009; information regarding preexisting
conditions which may have caused or contributed to the incident; witness statements; and a
narrative report from her physician with a diagnosis and an opinion as to the relationship
between the diagnosed condition and the alleged incident.
In a March 30, 2009 report, Dr. Broussard stated that appellant had injured her left ankle
when she lost her footing and fell at work. He noted that she felt dehydrated. On examination,
there was tenderness on palpation about the left ankle, with swelling more laterally than
medially. Dr. Broussard diagnosed acute ankle sprain. In an April 2, 2009 attending physician’s
report, he stated that appellant fell and twisted her left ankle on March 30, 2009 when she fainted
at work. Dr. Broussard noted soft tissue swelling and diagnosed acute left ankle sprain. He
indicated by placing a checkmark in the “yes” box that the diagnosed condition was caused or
aggravated by her employment. The record contains follow-up notes dated April 7 and 22 and a
May 13, 2009 disability slip from Dr. Broussard.
Appellant submitted statements from coworkers who witnessed the March 30, 2009
incident. Crissina Finister stated that she saw appellant on the floor on March 30, 2009. David
Jones and Felix Fields saw her fall at her duty station, on the date in question, after which she
experienced immediate swelling and redness in her left ankle.
By decision dated June 17, 2009, the Office denied appellant’s claim for compensation
on the grounds that the evidence did not establish that she sustained an injury in the performance
of duty. It found that appellant’s collapse and fall on March 30, 2009 was idiopathic, noting that
the fall was due to a micturition syncope, and that the evidence did not establish that she had
struck an intervening object prior to landing on the floor.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden to establish the essential elements of her claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged, and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.2
1

5 U.S.C. §§ 8101-8193.

2

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

2

It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface, and there is no intervention or contribution by any hazard or special condition of
employment -- is not within coverage of the Act.3 Such an injury does not arise out of a risk
connected with the employment and is, therefore, not compensable. However, as the Board has
made equally clear, the fact that the cause of a particular fall cannot be ascertained or that the
reason it occurred cannot be explained, does not establish that it was due to an idiopathic
condition.
This follows from the general rule that an injury occurring on the industrial premises
during working hours is compensable unless the injury is established to be within an exception to
such general rule.4 If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, one which is
distinguishable from a fall in which it is definitely proved that a physical condition preexisted
and caused the fall.5
ANALYSIS
The Board finds that appellant met her burden of proof to establish that she fell in the
performance of duty on March 30, 2009.
As stated, an injury resulting from an idiopathic fall is not compensable.6 However, the
fact that the cause of a particular fall cannot be ascertained, or that the reason it occurred cannot
be explained, does not establish that it was due to an idiopathic condition. If the record does not
establish that the particular fall was due to an idiopathic condition, it must be considered as
merely an unexplained fall, one which is distinguishable from a fall in which it is definitely
proved that a physical condition preexisted the fall and caused the fall.7
In the present case, the factual evidence of record is insufficient to establish that appellant’s
fall was idiopathic. Appellant stated that as she stood up, she suddenly fainted and fell on her
left ankle. Statements from coworkers who either saw appellant fall, or saw her on the floor
immediately after the fall, were speculative as to the cause of the fall. Thus, the Board is unable
to make a determination as to the cause of the fall based on the scant factual evidence at hand.
Likewise, the medical evidence does not establish that appellant’s fall on March 30, 2009
was due to a personal, nonoccupational pathology. Dr. Broussard opined that appellant’s
sprained ankle was due to the March 30, 2009 fall. He did not, however, provide an opinion as
3

See Carol A. Lyles, 57 ECAB 265 (2005).

4

Dora J. Ward, 43 ECAB 767, 769 (1992); Fay Leiter, 35 ECAB 176, 182 (1983).

5

John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).

6

Carol A. Lyles, supra note 3.

7

Steven S. Saleh, supra note 2; Judy Bryant, supra note 5; Martha G. List, supra note 5.

3

to the cause of the fall. In addition, appellant’s medical history did not include previous
syncopal episodes. There is no probative medical evidence of record, which establishes that the
fall was idiopathic. The Board, thus, finds that the syncopal episode remains an unexplained fall
while appellant was engaged in activities related to her employment duties and is, therefore,
compensable.
Appellant has submitted medical evidence indicating that she sustained a left ankle
condition as a result of this fall. As this evidence has not been evaluated to determine whether
appellant sustained an injury, and if so whether the injury caused disability, this case will be
remanded to the Office for further development.
CONCLUSION
The Board finds that appellant’s March 30, 2009 fall at work occurred in the performance
of duty within the meaning of the Act.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2009 decision of the Office of
Workers’ Compensation Programs is reversed, and the case is remanded to the Office for a
determination of the nature and extent of any injury and disability causally related to the
March 30, 2009 fall.
Issued: March 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

